Citation Nr: 0707096	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-16 146	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable rating for hemorrhoids prior 
to May 4, 2004.

3.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids from May 4, 2004.

4.  Entitlement to a compensable rating for alopecia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1997 to April 2001.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Nashville, Tennessee Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for GERD and for hemorrhoids, each rated 0 
percent effective from April 2001.  The case was before the 
Board in November 2003 and December 2005 when it was remanded 
for additional development.  The veteran's claims file is now 
in the jurisdiction of the Reno, Nevada RO.  A May 2005 
rating decision increased the rating for hemorrhoids to 10 
percent, effective May 4, 2004.  The issues have been 
characterized to reflect that "staged" ratings are 
assigned.  A September 2006 rating decision granted an 
increased (10 percent) rating for GERD for the entire period 
since April 2001.  

A December 2005 rating decision implemented the Board's 
December 2005 grant of service connection for alopecia.  The 
United States Court of Appeals for the Federal Circuit has 
held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue (i.e., service connection for alopecia).  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
However, in a statement received in April 2006, the veteran 
expressed disagreement with the noncompensable rating 
assigned for the alopecia.

The matter of entitlement to a compensable rating for 
alopecia is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

1.  The veteran's GERD is productive of recurrent epigastric 
distress with dysphasia but without substernal arm or 
shoulder pain, ulcerated areas or lesions, weight loss, 
hematemesis, melena, anemia, or other symptoms productive of 
considerable impairment of health.

2.  Prior to May 4, 2004, the veteran's hemorrhoids were no 
more than moderate in severity.

3.  From May 4, 2004, the veteran's hemorrhoids are not shown 
to have been manifested by persistent bleeding with secondary 
anemia or with fissures.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for GERD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code (Code) 
7346 (2006).

2.  A compensable rating for hemorrhoids is not warranted 
prior to May 4, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, Code 7336 (2006).

3.  A rating in excess of 10 percent for hemorrhoids is not 
warranted from May 4, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, Code 7336 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claims decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A.  § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned disability ratings and effective dates for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, a February 
2004 letter explained the evidence necessary to substantiate 
the claims, the evidence VA was responsible for providing, 
the evidence he was responsible for providing, and advised 
him to submit any evidence or information he had that might 
support his claim.  A July 2002 statement of the case (SOC) 
provided the veteran with notice of the criteria for rating 
GERD and hemorrhoids.  A September 2006 supplemental SOC 
(SSOC) readjudicated the matters.  The veteran has had ample 
opportunity to respond/supplement the record.  In October 
2006, he indicated that he had no additional information or 
evidence to submit in support of his claims.  Neither the 
veteran nor his representative alleges that notice has been 
less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations that remain outstanding.  He has undergone VA 
examinations in 2005 and 2006.  VA's duty to assist is met as 
to any development for evidence pertaining to the claims 
addressed herein.  




Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim, and "staged" 
ratings may be applied.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

GERD

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran's GERD is currently rated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.114, Code 7346, hiatal 
hernia.

The Rating Schedule authorizes a 60 percent rating for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is warranted for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  With two or more such symptoms of less 
severity, a 10 percent rating is appropriate.  38 C.F.R. § 
4.114, Code 7346.

In the case at hand, the veteran served on active duty from 
April 1997 to April 2001.  His service medical records show 
that he sought treatment for reflux symptoms in December 
2000; the diagnosis was GERD.  A March 2001 separation 
examination report notes that the veteran's GERD was stable 
on Zantac.

The veteran filed a claim for service connection for acid 
reflux (GERD) in April 2001.  As was noted above, a February 
2002 rating decision granted service connection for GERD, 
rated noncompensable, effective April 2001.  

In a statement received in April 2002, the veteran complained 
that he had terrible heartburn, and that medication did not 
help his condition.

A September 2002 VA outpatient treatment record notes that 
the veteran's GERD was under control and that he was 
currently symptom free.

A January 2005 VA examination report notes the veteran's 
complaints of chronic heartburn with very occasional 
nocturnal episodes since 1998.  He denied weight loss, 
dysphagia, hoarseness, abdominal bloating, gaseousness, or 
odynophagia.  There was no hematemesis.  The veteran stated 
that he was taking Aciphex with great relief.  He underwent 
an upper endoscopy with biopsy, which revealed a normal 
esophagus and stomach.  Biopsy was normal.  The assessment 
was non-erosive GERD.

An August 2006 VA examination report notes the veteran's 
complaints of occasional mild dysphasia for both liquids and 
solids.  He complained of some heartburn and epigastric 
distress, about every two to three days, but not severe.  
There was no significant substernal arm, or shoulder pain 
associated with the heartburn.  There was no associated 
bleeding.  The veteran's weight was stable.  There was no 
vomiting, hematemesis, melena, or anemia.  There was some 
recurring epigastric distress, but this was greatly relived 
with Prilosec.  Examination revealed no epigastric 
tenderness.  It was the examiner's opinion that the veteran's 
GERD resulted in a fairly limited impact on his health.  

By rating decision dated in September 2006, the RO granted an 
increased 10 percent rating for GERD, effective April 2001.

The medical evidence shows that the veteran's GERD causes 
chronic heartburn, mild dysphasia and some epigastric 
distress.  However, upper GI series revealed normal findings 
in January 2005.  Throughout the entire period of time under 
consideration there is no medical evidence of substernal arm 
or shoulder pain, vomiting, material weight loss, 
hematemesis, or melena with moderate anemia; nor does the 
veteran claim that he suffers from any of these symptoms.  
None of the medical evidence indicates that the GERD is 
productive of anything approaching considerable impairment of 
health.  Hence, a higher rating under Code 7346 is not 
warranted.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
does not apply in this matter.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336, 
which provides that a 0 percent rating is warranted for mild 
or moderate hemorrhoids.  A 10 percent rating is warranted 
for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Code 7336.
The veteran served on active duty to April 2001.  His service 
medical records show that he sought treatment for rectal 
itching and minor bleeding in June 1997.  Small, external, 
non-thrombosed hemorrhoids were visualized at that time.  
Throughout his service, his hemorrhoids were treated 
conservatively with a high fiber diet, increased fluid 
intake, and sitz baths.

The veteran filed a claim for service connection for 
hemorrhoids in April 2001.  As was noted above, the February 
2002 rating decision granted service connection for 
hemorrhoids, rated 0 percent.  

A December 2002 VA outpatient treatment record notes the 
veteran's complaints of "bothersome" hemorrhoids that bleed 
at times.  An October 2003 VA outpatient treatment record 
notes that the veteran was doing well.

A May 4, 2004 statement from the veteran's physician at the 
VA Southern Nevada Healthcare System notes that the veteran 
was being treated in the outpatient surgery clinic for 
hemorrhoids.  The statement also notes that the veteran 
continued to have occasional bleeding requiring sitz baths 
and a high fiber diet.  He was directed to avoid heavy 
lifting.

A January 2005 VA examination report notes the veteran's 
complaints of blood in his stool since 2001.  He denied 
constipation, diarrhea, or anal discharge.  The assessment 
was internal hemorrhoids with occasional rectal bleeding.

A May 2005 rating decision granted an increased, 10 percent, 
rating for hemorrhoids, effective May 4, 2004.

An August 2006 VA examination report notes the veteran's 
complaints of hemorrhoids with some bleeding.  He reported no 
history of thrombosed hemorrhoids or surgery for the 
hemorrhoids.  He had no problems with sphincter control, 
fecal leakage, or involuntary bowel movements.  He did not 
wear a pad in his underclothing.  He currently treated the 
hemorrhoids with sitz baths and a hydrocortisone cream with 
pramoxine.  Examination revealed no fissure, and no large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue.  There was a small, external hemorrhoidal tag and 
some evidence of internal hemorrhoids.  There were no rectal 
lesions and no evidence of bleeding.  The examiner noted that 
there were no signs of anemia.  The diagnosis was internal 
and external hemorrhoids.  The examiner opined that the 
hemorrhoids caused a mild degree of impairment.

Prior to May 4, 2004, the veteran was noted to have small 
hemorrhoids with bleeding "at times."  Certainly, there is 
no objective evidence of large, thrombotic, or irreducible 
hemorrhoids, or of excessive redundant tissue.  The evidence 
supports a conclusion that the veteran's hemorrhoids were no 
more than mild to moderate and, therefore, did not warrant a 
compensable rating prior to that date.  From May 4, 2004, 
there is no objective evidence of persistent bleeding, 
anemia, or fissures.  Therefore, the veteran's service-
connected hemorrhoids have not warranted a rating in excess 
of 10 percent from that date.  Because the evidence is not 
approximately balanced with regard to this issue, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  See 38 U.S.C.A § 5107(b); Gilbert, supra.


ORDER

A rating in excess of 10 percent for GERD is denied.

A compensable rating for hemorrhoids prior to May 4, 2004 is 
denied.

A rating in excess of 10 percent for hemorrhoids from May 4, 
2004 is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a Notice of Disagreement and completed by a 
substantive appeal after a SOC is furnished.  In essence, the 
following sequence is required: There must be a decision by 
the RO; the claimant must timely express disagreement with 
the decision; VA must respond by issuing a SOC; and finally 
the claimant, after receiving the SOC, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In a December 2005 rating decision, the RO granted service 
connection for alopecia, rated noncompensable.  The veteran 
submitted a statement expressing disagreement with the rating 
assigned within one year of the notice (in April 2006); no 
subsequent SOC has been issued.  Under Manlincon v. West, 
12 Vet. App. 238 (1999), the Board must instruct the RO that 
this issue remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  It is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran timely files a 
substantive appeal.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of entitlement to a 
compensable rating for alopecia.  The 
veteran must be advised of the time limit 
for filing a substantive appeal.  If the 
appeal is timely perfected, this matter 
is to be returned to the Board.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


